Exhibit 10.3
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (“Agreement”) is made as of the 20th day of
August, 2012 by and between Stevia Nutra Corp., a Nevada corporation (the
“Company”) and Fairhills Capital Offshore Ltd. a Cayman Islands exempted company
(the “Purchaser”).
 
RECITALS
 
WHEREAS, the Purchaser wishes to purchase from the Company, and the Company
wishes to sell to the Purchaser, upon the terms and subject to the conditions
stated in this Agreement, the Shares (as defined below); and
 
WHEREAS, to induce the Purchaser to consummate the transactions contemplated by
the Agreement, the Company has agreed to provide certain registration rights
under the Securities Act (as defined below in the Agreement) and applicable
state securities laws.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties to this Agreement agree as follows:
 
Section 1. Definitions.  For the purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
 “Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.
 
“Agreement” has the meaning set forth in the preamble.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Closing” has the meaning set forth in Section 3 hereof.
 
“Closing Date” has the meaning set forth in Section 3 hereof.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Company” has the meaning set forth in the preamble.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
“Effectiveness Deadline” means (i) with respect to the Registration Statement,
the earlier of the (A) 120th calendar day after the Filing Deadline and (B) the
fifth (5th) Business Day after the date the Company is notified (orally or in
writing, whichever is earlier) by the SEC that such Registration Statement will
not be reviewed or will not be subject to further review; provided, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Effectiveness Deadline shall be extended to the next
Business Day on which the SEC is open for business.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
“Filing Deadline” means (i) with respect to the Registration Statement, the 30th
calendar day after the Closing Date, provided, however, that if the Filing
Deadline falls on a Saturday, Sunday or other day that the SEC is closed for
business, the Filing Deadline shall be extended to the next business day on
which the SEC is open for business.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its subsidiaries taken as a whole,
(ii) the legality or enforceability of any of the Transaction Documents or (iii)
the ability of the Company to perform its obligations under the Transaction
Documents.
 
 “Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Purchaser” and “Purchasers” have the meanings set forth in the preamble.
 
“Registrable Securities” means all of (i) the Shares, provided, that the
Purchaser has completed and delivered to the Company a Notice of Registration
Statement and Selling Securityholder Questionnaire attached hereto as Exhibit B
and provided to the Company any other information regarding the Purchaser and
the distribution of the Registrable Securities as the Company may, from time to
time, reasonably require for inclusion in a Registration Statement pursuant to
applicable law; and provided, further, that with respect to a particular
Purchaser, such Purchaser’s Shares shall cease to be Registrable Securities upon
the earliest to occur of the following: (A) a sale pursuant to a registration
statement or Rule 144 under the Securities Act (in which case, only such
security sold by the Purchaser shall cease to be a Registrable Security); or (B)
becoming eligible for resale by the Purchaser under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter to such effect, addressed,
delivered and acceptable to the Company’s transfer agent.
 
 “Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act covering Registrable
Securities, amendments and supplements to such Registration Statements,
including post-effective amendments, all exhibits and all material incorporated
by reference or deemed to be incorporated by reference in such Registration
Statements.
 
 
2

--------------------------------------------------------------------------------

 
 
“Regulation D” has the meaning set forth in Section 5(e) hereof.
 
“Regulation S” has the meaning set forth in Section 5(e) hereof.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” means all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act for the 12 months preceding the date hereof (or such shorter period
as the Company was required by law or regulation to file such material).
 
“Securities” means the Shares and the Additional Shares (if any).
 
“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“Transaction Documents” means this Agreement, and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated by this Agreement or in accordance with the
terms and conditions of any Transaction Document.
 
“U.S. Person” has the meaning set forth in Section 5(e) hereof.
 
Section 2.       Purchase and Sale of the Shares. Subject to the terms and
conditions of this Agreement, on the applicable Closing Date (as defined below),
the Company shall issue and sell to Purchaser, and Purchaser shall purchase from
the Company, 312,500 shares of Common Stock, $0.001 par value per share, of the
Company at a per share purchase price $0.24 (the “Shares”).
 
Section 3.       Closing.  Upon the terms and subject to the conditions of this
Agreement, the transactions contemplated by this Agreement shall take place at a
closing ( “Closing”) to be held at the offices of Anslow & Jaclin LLP located at
195 Route 9 South, Manalapan, NJ 07726, at a time and date to be specified by
the Parties, which shall be no later than the second (2nd) Business Day
following the satisfaction or, if permitted pursuant hereto, waiver of the
conditions set forth in Section 7, or at such other location, date and time as
Purchasers and the Company shall mutually agree.  The date and time of the
Closing is referred to herein as the “Closing Date.”  The Closing shall occur
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, at which time the Shares shall be purchased by the Purchaser
for an aggregate purchase price of $75,000.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 4.       Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchasers as follows:
 
(a)    Organization, Good Standing and Qualification.  The Company has been duly
organized and validly exists as a corporation in good standing under the laws of
the State of Nevada.  The Company is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which its
ownership or lease of property or the conduct of its business require such
qualification and has all corporate power and authority necessary to own or hold
its properties and to conduct the business in which it is engaged, except where
the failure to so qualify or have such power or authority would not have, singly
or in the aggregate, or could not reasonably be expected to have a Material
Adverse Effect.
 
(b)    Authorization.  The Company has full corporate power and authority to
enter into the Transaction Documents and has taken all requisite action on the
part of the Company, its officers, directors and stockholders necessary for (i)
the authorization, execution and delivery of the Transaction Documents, (ii) the
authorization of the performance of all obligations of the Company hereunder or
thereunder, and (iii) the authorization, issuance (or reservation for issuance)
and delivery of the Securities.  The Transaction Documents constitute the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles.
 
(c)    Capitalization.  All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued.  No Person
is entitled to pre-emptive or similar statutory or contractual rights with
respect to any securities of the Company.  Other than as described on Schedule
4(c), there are no outstanding warrants, options, convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind and
except as contemplated by this Agreement.  Other than as described on the
Schedule 4(c), there are no voting agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the security holders of the Company relating to the
securities of the Company held by them.
 
(d)    Valid Issuance.  The Securities have been duly and validly authorized
and, when issued pursuant to the Transaction Documents, the Securities will be
validly issued, fully paid and nonassessable, and shall be free and clear of all
encumbrances and restrictions (other than those created by the Purchasers),
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws.
 
(e)    Consents.  The execution, delivery and performance by the Company of the
Transaction Documents and the offer and issuance of the Securities require no
consent of, action by or in respect of, or filing with, any governmental body,
agency, or official other than filings that have been made pursuant to
applicable state securities laws and post-sale filings pursuant to applicable
state and federal securities laws which the Company undertakes to file within
the applicable time periods.
 
(f)     No Conflict, Breach, Violation or Default.  The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not result in the creation or imposition of any
lien, charge or encumbrance upon any of the assets of the Company pursuant to
the terms or provisions of, or result in a breach or violation of any of the
terms or provisions of, or conflict with or constitute a default under, or give
any party a right to terminate any of its obligations under, or result in the
acceleration of any obligation under, (i) the certificate or articles of
incorporation or by-laws of the Company, (ii) any indenture, mortgage, deed of
trust, voting trust agreement, loan agreement, bond, debenture, note agreement
or other evidence of indebtedness, lease, contract or other agreement or
instrument to which the Company is a party or by which the Company or any of its
properties is bound or affected, or (iii) violate or conflict with any judgment,
ruling, decree, order, statute, rule or regulation of any court or other
governmental agency or body applicable to the business or properties of the
Company, except as to (ii) and (iii) above for such breaches, violations or
defaults which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 5.       Representations and Warranties of the Purchasers. Each of the
Purchasers hereby severally, and not jointly, represents and warrants to the
Company that:
 
(a)    Organization and Existence.  If such Purchaser is an entity, such
Purchaser is a validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to invest in the Securities pursuant to
this Agreement.
 
(b)    Authorization.  If such Purchaser is an entity, the execution, delivery
and performance by such Purchaser of the Transaction Documents to which such
Purchaser is a party have been duly authorized and each will constitute the
valid and legally binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.  If
such Purchaser is a person, such Purchaser has reached the age of 21 and has
full power and authority to execute and deliver the Transaction Documents to
which such Purchaser is a party and each will constitute the valid and legally
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with their respective terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability, relating to or affecting creditors’ rights generally.
 
(c)    Purchase Entirely for Own Account.  The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and such Purchaser is not a broker-dealer registered with the
Commission under the Exchange Act or an entity engaged in a business that would
require it to be so registered.  Nothing contained herein shall be deemed a
representation or warranty by such Purchaser to hold the Securities for any
period of time.
 
(d)    Brokers and Finders.  No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or any Purchaser for any
commission, fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)     Status of Purchaser.  Such Purchaser is (i) an “accredited investor” as
defined in Rule 501 of Regulation D promulgated by the Commission pursuant to
the Securities Act (“Regulation D”) and meets the requirements of at least one
of the suitability standards for an accredited investor as set forth in Rule 501
of Regulation D or (ii) is not a “U.S person” (a “U.S. Person”) as described in
Rule 902 of Regulation S promulgated by the Commission pursuant to the
Securities Act (“Regulation S”).  Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial, tax and other matters so as to be capable of evaluating
the merits and risks of, and to make an informed investment decision with
respect to, the prospective investment in the Securities, which represents a
speculative investment, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Securities for an indefinite period and is able to afford a complete loss
of such investment.
 
(f)     Acknowledgement of Risk. Such Purchaser agrees, acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including, without limitation that: (a) the Company is a development
stage business with limited operating history and may require substantial funds;
(b) an investment in the Company is highly speculative and only Persons who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (c) such Purchaser may not be able to liquidate its
investment; (d) transferability of the Securities is extremely limited; and (e)
in the event of a disposition of the Securities, such Purchaser can sustain the
loss of its entire investment. Such Purchaser has considered carefully and
understands the risks associated with an investment in the Securities.
 
(g)    Restricted Securities.  Such Purchaser understands and agrees that the
Securities have not been registered under the Securities Act or any applicable
state securities laws, by reason of their issuance in a transaction that does
not require registration under the Securities Act (based in part on the accuracy
of the representations and warranties of such Purchaser contained herein), and
that such Securities must be held indefinitely unless a subsequent disposition
is registered under the Securities Act or any applicable state securities laws
or is exempt from such registration.  Such Purchaser acknowledges that such
Purchaser is familiar with Rule 144 and that such person has been advised that
Rule 144 permits resales only under certain circumstances.  Such Purchaser
understands that to the extent that Rule 144 is not available, such Purchaser
will be unable to sell any Securities without either registration under the
Securities Act or the existence of another exemption from such registration
requirement.
 
(h)    Reliance on Representations.  Such Purchaser agrees, acknowledges and
understands that the Company and its counsel are entitled to rely on the
representations, warranties and covenants made by such Purchaser herein.  Such
Purchaser further represents and warrants that (i) this Agreement does not
contain any untrue statement or a material fact or omit any material fact
concerning such Purchaser and (ii) that the Investor Questionnaire accompanying
this Agreement in the form attached hereto as Exhibit A does not contain any
untrue statement or a material fact or omit any material fact concerning such
Purchaser; provided, however, that clause (ii) shall not apply to any Purchaser
that is not a U.S. Person.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)     Additional Representations and Warranties of non-U.S. Persons. If a
Purchaser indicates that such Purchaser is a not a U.S. Person on the signature
page to this Agreement, then such Purchaser further makes the following
representations and warranties to the Company:
 
(i)     Such Purchaser understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.
 
(ii)    Such Purchaser (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Securities for
the account or benefit of any U.S. Person except in accordance with one or more
available exemptions from the registration requirements of the Securities Act or
in a transaction not subject thereto.
 
(iii)   Such Purchaser will not resell the Securities except in accordance with
the provisions of Regulation S, pursuant to a registration under the Securities
Act, or pursuant to an available exemption from registration.
 
(iv)   Such Purchaser will not engage in hedging transactions with regard to the
Company’s securities prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the Securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. Persons (other than distributors) unless the
Securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available.
 
(v)    No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S), general solicitation or general advertising in violation of the
Securities Act has been or will be used nor will any offers by means of any
directed selling efforts in the United States be made by such Purchaser or any
of its representatives in connection with the offer and sale of the Securities.
 
Section 6.       (a)   Registration Rights.  The Company shall use commercially
reasonable efforts to prepare and, as soon as practicable, but in no event later
than the Filing Deadline, file with the SEC the Registration Statement on such
applicable form covering the resale of all of the Registrable Securities.  The
Company shall use its best efforts to have such Registration Statement declared
effective by the SEC as soon as practicable, but in no event later than the
applicable Effectiveness Deadline for such Registration Statement. If a
Registration Statement covering the Registrable Securities is not filed with the
SEC on or prior to the Filing Deadline and this is due to the Company’s not
making a good faith effort to make such filing, the Company will make pro rata
payments to the Purchaser, as liquidated damages and not as a penalty, in an
amount equal to 1% of the aggregate amount invested by such Purchaser for each
30-day period or pro rata for any portion thereof following the Filing Deadline
for which no Registration Statement is filed with respect to the Registrable
Securities; provided, however, such damages shall cease to accrue on the 180th
day following the Closing Date.  Such payments shall constitute the Purchasers’
exclusive monetary remedy for such events, but shall not affect the right of the
Purchaser to seek injunctive relief.  Such payments shall be made to the
Purchaser in cash no later than two (2) Business Days after the first day of
each 30-day period (in other words, the Company will pay to the Purchaser, in
advance, the full amount of damages due and owing for such 30-day period).
 
 
7

--------------------------------------------------------------------------------

 
 
(b)         Effectiveness.  The Company shall use commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable.  The Company shall notify the Purchaser by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective (the date of such first
Registration Statement being declared effective, the “Effective Date”) and shall
simultaneously provide the Purchaser with copies of any related Prospectus to be
used in connection with the sale or other disposition of the securities covered
thereby.  If (A) a Registration Statement covering the Registrable Securities is
not declared effective by the SEC prior to Effectiveness Deadline due to the
Company not exhibiting reasonable efforts to meet such Effectiveness Deadline,
or (B) after a Registration Statement has been declared effective by the SEC,
sales cannot be made pursuant to such Registration Statement for any reason
(including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement), or the inability of the Purchaser
to sell the Registrable Securities covered thereby due to market conditions,
then the Company will make pro rata payments to the Purchaser, as liquidated
damages and not as a penalty, in an amount equal to 1% of the aggregate amount
invested by the Purchaser for each 30- day period or pro rata for any portion
thereof following the date by which such Registration Statement should have been
effective (the “Blackout Period”); provided, however, such damages shall cease
to accrue pursuant to clause (A) above on the 180th day following the Closing
Date.  Such payments shall constitute the Purchasers’ exclusive monetary remedy
for such events, but shall not affect the right of the Purchaser to seek
injunctive relief.  The amounts payable as liquidated damages pursuant to this
paragraph shall be paid monthly within two (2) Business Days after the first day
of each 30-day period (in other words, the Company will pay to the Purchaser, in
advance, the full amount of damages due and owing for each such 30-day Blackout
Period) until the termination of the Blackout Period.  Such payments shall be
made to the Purchaser in cash.
 
Section 7.       Closing Conditions.
 
(a)    The obligation of the Company to consummate the transactions to be
performed by it in connection with each Closing is subject to the following
conditions being met:
 
(i)     the accuracy in all material respects on the Closing Date of the
representations and warranties of each Purchaser contained herein (unless as of
a specific date therein);
 
(ii)    all obligations, covenants and agreements of each Purchaser required to
be performed at or prior to the Closing Date shall have been performed;
 
(iii)   the delivery by each Purchaser of this Agreement, duly executed by each
such Purchaser;
 
(iv)   the delivery by each Purchaser, other than Purchasers that are not U.S.
Persons, of a completed Investor Questionnaire in the form attached hereto as
Exhibit A, duly executed by each such Purchaser; and
 
 
8

--------------------------------------------------------------------------------

 
 
(b)    The respective obligations of the Purchasers to consummate the
transactions to be performed by each of them in connection with each Closing are
subject to the following conditions being met:
 
(i)   the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);
 
(ii)  all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and
 
(iii)  the delivery by the Company of this Agreement duly executed by the
Company.
 
Section 8.       Price Protection For Shares. At the earlier of (a) the
Effective Date; and (b) such time as the Shares can be sold pursuant to Rule 144
(the “Triggering Date”), the Shares shall be valued based on a 25% percent
discount to the price of the common stock on the Effective Date of the
Registration Statement (the “Shares Value”). In the event the Shares Value is
less than $75,000, the Company shall issue additional shares of registered
Common Stock, $0.001 par value per share of the Company, to the Purchaser (the
“Additional Shares”) such that the total value of the Shares and the Additional
Shares issued to the Purchaser by the Company, based on the Shares Value, shall
total $75,000.  The Purchaser shall be deemed to have recertified the
representations set forth in Section 5 upon the issuance of such Additional
Shares.
 
Section 9.       Miscellaneous.
 
(a)    Restrictive Legend.  The Securities shall bear the following or similar
legend:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH
THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE
IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR
SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT
TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.”
 
(b)    Survival and Indemnification.
 
(i)   Survival.  The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)  Indemnification.  Each Purchaser, severally and not jointly, agrees to
indemnify and hold harmless the Company and its Affiliates and their respective
directors, officers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof to) which such Person may become subject as
a result of any breach of representation, warranty, covenant or agreement made
by or to be performed on the part of such Purchaser under the Transaction
Documents and will reimburse any such Person for all such amounts as they are
incurred by such Person.
 
(c)    Successors and Assigns.  This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or the Purchasers, as
applicable, provided, however, that a Purchaser may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Purchasers.  The provisions of this Agreement shall inure to the
benefit of and be binding upon the respective permitted successors and assigns
of the parties.
 
(d)    Counterparts. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.
 
(e)    Construction; Headings.  This Agreement shall be deemed to be jointly
drafted by the Company and the Purchasers and shall not be construed against any
person as the drafter hereof. The headings of this Agreement are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(f)     Notices.  Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier.  All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
 
 
10

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Stevia Nutra Corporation.
37 Bannisters Road
Corner Brook, NF A2H1M5
Attn: Brian Dicks
 
With a copy to:
 
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, New Jersey 07726
Attention: Gregg E. Jaclin, Esq.
 
If to a Purchaser:
 
Fairhills Capital Offshore Ltd.
 245 Main Street, Suite 302
White Plains, NY 10601
 
(g)    Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.
 
(h)    Amendments and Waivers.  Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the holders of a majority of the
then-outstanding aggregate Shares (the “Required Purchasers”).
 
(i)     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
(j)     Entire Agreement.  This Agreement, including the Exhibits hereto, and
the other Transaction Documents constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
 
11

--------------------------------------------------------------------------------

 
 
(k)    Further Assurances.  The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
 
(l)     Governing Law; Consent to Jurisdiction; Waiver of Jury Trial.  This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof.  Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York for the purpose of any suit,
action, proceeding or judgment relating to or arising out of this Agreement and
the transactions contemplated hereby.  Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Agreement.  Each of the parties hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient
forum.  EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY
IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.
 
[Signatures follow on next page]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the date first written above.
 

 
COMPANY:
     
STEVIA NUTRA CORPORATION
 
 
By:
/s/ Brian Dicks
 
Name:
Brian Dicks
 
Title:
President

 

 
PURCHASER:
     
FAIRHILLS OFFSHORE CAPITAL LTD.
 
 
By:
/s/ Edward Bronson
 
Name:
Edward Bronson
 
Title:
Senior Managing Member
       
Address for Notice:
       
The Purchaser is a U.S. Person (check one):
       
¨
Yes
 
¨
No

 
 
13

--------------------------------------------------------------------------------

 
 
Schedule 4(c)
 


[To Be Completed by the Company]
 
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
INVESTOR QUESTIONNAIRE
 
See attached.
 
 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
NOTICE OF REGISTRATION STATEMENT AND
 
SELLING SECURITY HOLDER QUESTIONNAIRE
 
Reference is hereby made to Section 6 of this Securities Purchase Agreement
between Stevia Nutra Corp. (the “Company”) and Fairhills Capital Offshore
Ltd.  Pursuant to Section 6 of the Agreement, the Company proposes to file with
the United States Securities and Exchange Commission (the “SEC”) a registration
statement (the “Registration Statement”) for the registration and resale under
Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities (as defined in the Securities Purchase
Agreement).  All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement.
 
Pursuant to Section 6 of the Agreement, each beneficial owner of Registrable
Securities is entitled to have the Registrable Securities beneficially owned by
it included in the Registration Statement.  In order to have Registrable
Securities included in the Registration Statement, this Notice of Registration
Statement and Selling Securityholder Questionnaire (“Notice and Questionnaire”)
must be completed, executed and delivered to the Company’s counsel at the
address set forth herein for receipt ON OR BEFORE [DEADLINE FOR
RESPONSE].  Beneficial owners of Registrable Securities who do not complete,
execute and return this Notice and Questionnaire by such date (i) will not be
named as selling securityholders in the Registration Statement and (ii) may not
use the prospectus forming a part thereof for resales of Registrable Securities.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and related
prospectus.
 
PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:
 

  [________________]    
Attention:
      Telephone       Fax       Email:    

 
 
A-2

--------------------------------------------------------------------------------

 
 
ELECTION
 
The undersigned holder (the “Selling Securityholder”) of Registrable Securities
hereby elects to include in the Registration Statement the Registrable
Securities beneficially owned by it and listed below in Item 3.  The Selling
Securityholder, by signing and returning this Notice and Questionnaire, agrees
to be bound with respect to such Registrable Securities by the terms and
conditions of this Notice and Questionnaire as if the undersigned Selling
Securityholder were an original party thereto.
 
The Selling Securityholder hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:
 
1.           Name.
 
(a)         Full legal name of Selling Securityholder:
 

 

 
(b)         Full legal name of registered holder (if not the same as (a) above)
of the Registrable Securities:
 

 

 
(c)         Full legal name of DTC participant (if applicable and if not the
same as (b) above) through which Registrable Securities are held:
 

 



 
A-3

--------------------------------------------------------------------------------

 
 
2.           Address for Notices to Selling Securityholder:
 

     
Telephone:
 
Fax:
 
Contact Person:
 

 
3.           Beneficial Ownership of the Registrable Securities beneficially
owned by the Selling Securityholder.
 
Except as set forth below in this Item (3), the Selling Securityholder does not
beneficially own any Securities.
 
 
(a)
Number or principal amount of Registrable Securities beneficially owned:

 
Shares
 
Series A
Warrant Shares
 
Series B
Warrant Shares
         



 
(b)         If different than the number or principal amount of Registrable
Securities set forth in Item 3(a), number or principal of amount of Registrable
Securities which the Selling Securityholder wishes to be included in the
Registration Statement:
 
Shares
 
Series A
Warrant Shares
 
Series B
Warrant Shares
         

 
 
A-4

--------------------------------------------------------------------------------

 
 
4.           Beneficial Ownership of other Securities of the Company
beneficially owned by the Selling Securityholder.
 
Except as set forth below in this Item 4, the Selling Securityholder is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities.
 
(a)          Type and Amount of other securities beneficially owned by the
Selling Securityholder (do not list the Registrable Securities you listed in
Item 3:
 

   

 
5.           Relationships with the Company:
 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
State any exceptions here:
 

   

 
6.           Broker-Dealer Status:
 
(a)         Are you a broker-dealer?
 
Yes           o           No           o
 
(b)         If “yes” to Item 6(a), did you receive your Registrable Securities
as compensation for investment banking services to the Company?
 
Yes           o           No           o
 
Note: If “no” to Item 6(b), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.
 
 
A-5

--------------------------------------------------------------------------------

 
 
(c)         Are you an affiliate of a broker-dealer?
 
Yes           o           No           o
 
(d) If “yes” to Item (6)(c), identify the registered broker-dealer(s) and
describe the nature of the affiliation(s):
 

   

 
(e)          If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?
 
Yes           o           No           o
 
Note: If “no” to Item 6(e), the SEC may require the Company to identify you as
an underwriter in the Registration Statement.
 
7.           Voting or Investment Control over the Registrable Securities:
 
(a)          If the Selling Securityholder is not a natural person (e.g., if the
holder is an entity such as a trust, corporation, partnership, limited liability
company, etc.), please identify the natural person or persons who have voting or
investment control over the Registrable Securities listed in Item 3 above and
the relationship to the Selling Securityholder (use additional sheets if
necessary):
 

   

 
(b)         Please indicate whether any of the Registrable Securities to be sold
are subject to a voting trust, and if so, please provide a copy of the voting
trust agreement along with this Notice and Questionnaire:
 

   



 
A-6

--------------------------------------------------------------------------------

 
 
The undersigned hereby further:
 
(i)           confirms to the Company the accuracy of the information concerning
the undersigned contained in this Notice and Questionnaire furnished by the
Selling Securityholder to the Company for purposes of the Registration Statement
and the prospectus (preliminary or final) contained therein or in any amendment
or supplement thereto or any documents incorporated by reference therein;
 
(ii)         agrees with the Company to immediately notify the Company and
promptly (but in any event within two (2) Business Days thereafter) to confirm
the same in writing if there should be any change affecting the accuracy of the
above-mentioned information, or if the information regarding the Selling
Securityholder’s holdings set forth in any version of the Registration Statement
or any portion thereof delivered to the undersigned (including by electronic
mail) or reviewed by the undersigned, should be inaccurate; and
 
(iii)        agrees with the Company that for purposes of the Subscription
Agreement and Registration Statement, the statements contained herein constitute
written information furnished by the Selling Securityholder to the Company for
use in the Registration Statement, or any amendment or supplement thereto.
 
By signing below, the Selling Securityholder acknowledges that it understands
its obligation to comply, and agrees that it will comply, with the provisions of
the Exchange Act and the rules and regulations thereunder, particularly
Regulation M.
 
By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items 1 through 7 and the
inclusion of such information in the Registration Statement and the related
prospectus and any amendments or supplements thereto.  The Selling
Securityholder understands that such information will be relied upon by the
Company in connection with the preparation or amendment of the Registration
Statement and the related prospectus and any amendments or supplements thereto.
 
Once this Notice and Questionnaire is executed by the Selling Securityholder and
received by the Company’s counsel, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives, and assigns of the Company and the
Selling Securityholder (with respect to the Registrable Securities beneficially
owned by such Selling Securityholder and listed in Item 3 above.
 
[Signatures Follow on Next Page]
 
 
A-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Date:
               
Selling Securityholder
       
(Print/type full legal name of beneficial owner of Registrable Securities)
                           
By:
           
Name:
           
Title:
 



 
A-8

--------------------------------------------------------------------------------



 
 